Name: Commission Regulation (EEC) No 2497/81 of 27 August 1981 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 245/ 10 Official Journal of the European Communities 28 . 8 . 81 COMMISSION REGULATION (EEC) No 2497/81 of 27 August 1981 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeatC), as last amended by Regulation (EEC) No 899/81 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 925/81 (3), as last amended by Regulation (EEC) No 2152/81 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 925/81 to the The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 August 1981 . For the Commission Poul DALSAGER Member of the Commission (&lt;) OJ No L 183, 16 . 7 . 1980, p . 1 . (2) OJ No L 90, 4. 4. 1981 , p . 26 . (3) OJ No L 93, 6 . 4. 1981 , p . 35 . (4) OJ No L 210, 30 . 7 . 1981 , p . 23 . 28 . 8 . 81 Official Journal of the European Communities No L 245/ 11 ANNEX to the Commission Regulation of 27 August 1981 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 23 from 7 to 13 September 1981 Week No 24 from 14 to 20 September 1981 Week No 25 from 21 to 27 September 1981 Week No 26 from 28 September to 4 October 1981 01.04 B 39-034 (') 37-506 (') 35-744 (') 34-742 (') 02.01 A IV a) 1 83-050 (2) 79-800 (2) 76-050 (2) 73-920 (2) 2 58-135 (2) 55-860 (2) 53-235 (2) 5 1 -744 (2) 3 91-355 (2) 87-780 (2) 83-655 (2) 81-312 (2) 4 107-965 (2) 103-740 (2) 98-865 (2) 96-096 (2) 5 aa) 107-965 (2) 103-740 (2) 98-865 (2) 96-096 (2) bb) 151-151 (2) 145-236 (2) 138-41 1 134-534 (2) 02.06 C II a) 1 107-965 103-740 98-865 96-096 2 151-151 145-236 138-411 134-534 (') The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 2645/80 and Commission Regula ­ tions (EEC) No 3379/80, (EEC) No 3380/80, as amended by Regulations (EEC) No 1063/81 , (EEC) No 3349/80, (EEC) No 644/81 , (EEC) No 1758/ 81 and (EEC) No 1102/ 81 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in the voluntary restraint agreements or those laid down in Commission Regulations (EEC) No 3379/80 , (EEC) No 3380/80 , as amended by Regulations (EEC) No 1063/81 , (EEC) No 3349/80 , (EEC) No 644/81 , (EEC) No 1758/81 and (EEC) No 1102/81 .